    Case 17-31432-sgj11 Doc 1439 Filed 12/17/18             Entered 12/17/18 13:12:05        Page 1 of 6




The following constitutes the ruling of the court and has the force and effect therein described.



 Signed December 17, 2018
______________________________________________________________________



                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE NORTHERN DISTRICT OF TEXAS
                                         DALLAS DIVISION

                                                    §
     In re:                                         §   Chapter 11
                                                    §
     ADPT DFW Holdings LLC, et al.,                 §   Case No. 17-31432
                                                    §
                                     Debtors.       §   Jointly Administered under
                                                    §   Case No. 17-31432


                   ORDER GRANTING LITIGATION TRUST’S ELEVENTH
              OMNIBUS OBJECTION TO DUPLICATE OR MULTI-DEBTOR CLAIMS

                       The Court considered the Litigation Trust’s Eleventh Omnibus Objection to

     Duplicate or Multi-Debtor Claims [Docket No. 1400] (the “Objection”) filed by the Adeptus

     Litigation Trust (the “Trust”) pursuant to which the Trust seeks to disallow certain Duplicate

     Claims because, in each instance, the proof of claim duplicates one or more other proofs of claim

     asserted by the same creditor against the same or multiple Debtors; the Court having reviewed

     the Objection and finding that (a) the Court has jurisdiction over this matter pursuant to 28

     U.S.C. §§ 157 and 1334, (b) this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2),

     (c) notice of the Objection and of the hearing on the Objection was sufficient under the

     DOCS_SF:98396.1 13046/001
Case 17-31432-sgj11 Doc 1439 Filed 12/17/18                 Entered 12/17/18 13:12:05        Page 2 of 6



circumstances and in full compliance with the requirements of the Bankruptcy Code, the

Bankruptcy Rules and the Local Rules, and (d) that good cause appears for the relief requested, it

is therefore HEREBY ORDERED THAT:

                  1.        The Objection is SUSTAINED.

                  2.        Each of the Duplicate Claims identified on Exhibit 1 attached hereto is

disallowed and expunged in its entirety pursuant to section 502(b) of the Bankruptcy Code.

                  3.        Nothing in this Order shall affect the claims listed under the “Surviving

Claim No.” column identified on Exhibit 1. The Trust reserves its right to object to such

surviving claims.

                  4.        The Trust, or the claims agent, Epiq Bankruptcy Solutions, LLC, as

applicable, is authorized to update the Claims Register in these cases to reflect the relief granted

in this Order.

                  5.        The Order shall be immediately effective and enforceable upon its entry.

                  6.        This Court retains jurisdiction with respect to all matters arising from or

related to the implementation of this Order.

                  7.        Each of the Duplicate Claims and the objections by the Trust to such

Duplicate Claims, constitutes a separate contested matter as contemplated by Bankruptcy Rule

9014. This Order shall be deemed a separate Order with respect to each of the Duplicate Claims.


                                        ### END OF ORDER ###




DOCS_SF:98396.1 13046/001
Case 17-31432-sgj11 Doc 1439 Filed 12/17/18   Entered 12/17/18 13:12:05   Page 3 of 6



                                    EXHIBIT 1

                                 Duplicate Claims




DOCS_SF:98396.1 13046/001
    Case 17-31432-sgj11 Doc 1439 Filed 12/17/18                   Entered 12/17/18 13:12:05      Page 4 of 6



                                                   Duplicate Claims

                                                                                           DUPLICATE  SURVIVING 
       CLAIMANT                              DEBTOR NAME                     CLAIM DATE 
                                                                                           CLAIM NO.  CLAIM NO. 
PST SERVICES LLC                 Adeptus Health Ventures LLC                 6/30/2017      836        2099 
PST SERVICES LLC                 Adeptus Health Phoenix Holdings LLC         6/30/2017      837        2099 
PST SERVICES LLC                 Adeptus Health Management LLC               6/30/2017      838        2099 
PST SERVICES LLC                 Adeptus Health LLC                          6/30/2017      839        2099 
PST SERVICES LLC                 Adeptus Health Inc.                         6/30/2017      840        2099 
PST SERVICES LLC                 Adeptus Health Colorado Holdings LLC        6/30/2017      841        2099 
PST SERVICES LLC                 Briar Forest‐Eldridge Medical Center LLC    6/30/2017      842        2099 
PST SERVICES LLC                 Blacklick Woods Medical Center LLC          6/30/2017      843        2099 
PST SERVICES LLC                 Bender's Landing Medical Center LLC         6/30/2017      844        2099 
PST SERVICES LLC                 Bella Terra Medical Center LLC              6/30/2017      845        2099 
PST SERVICES LLC                 Baytown Medical Center LLC                  6/30/2017      846        2099 
PST SERVICES LLC                 Austin Brodie Medical Center LLC            6/30/2017      847        2099 
PST SERVICES LLC                 Atascocita 1960 Medical Center LLC          6/30/2017      848        2099 
PST SERVICES LLC                 Arizona General ER LLC                      6/30/2017      849        2099 
PST SERVICES LLC                 Antoine Medical Center LLC                  6/30/2017      850        2099 
PST SERVICES LLC                 Anthem Medical Center LLC                   6/30/2017      851        2099 
PST SERVICES LLC                 Alvin Medical Center LLC                    6/30/2017      852        2099 
PST SERVICES LLC                 Algiers Medical Center LLC                  6/30/2017      853        2099 
PST SERVICES LLC                 Alamo Heights SA Medical Center LLC         6/30/2017      854        2099 
PST SERVICES LLC                 ADPT‐LA RE Holdings LLC                     6/30/2017      856        2099 
PST SERVICES LLC                 ADPT‐LA MPT Holdings LLC                    6/30/2017      857        2099 
PST SERVICES LLC                 ADPT‐Houston RE Holdings LLC                6/30/2017      858        2099 
PST SERVICES LLC                 First Texas Hospital Cy‐Fair LLC            6/30/2017      859        2099 
PST SERVICES LLC                 Copperwood Medical Center LLC               6/30/2017      860        2099 
PST SERVICES LLC                 Converse Medical Center LLC                 6/30/2017      861        2099 
PST SERVICES LLC                 Conroe Medical Center LLC                   6/30/2017      862        2099 
PST SERVICES LLC                 Colorado General Hospital LLC               6/30/2017      863        2099 
PST SERVICES LLC                 Colonial Lakes Medical Center LLC           6/30/2017      864        2099 
PST SERVICES LLC                 Cinco Ranch Medical Center LLC              6/30/2017      865        2099 
PST SERVICES LLC                 Chandler Heights Medical Center LLC         6/30/2017      866        2099 
PST SERVICES LLC                 Chandler Germann Medical Center LLC         6/30/2017      867        2099 
PST SERVICES LLC                 Center Street DP Medical Center LLC         6/30/2017      868        2099 
PST SERVICES LLC                 Centennial Medical Center LLC               6/30/2017      869        2099 
PST SERVICES LLC                 Cedar Park Lakeline Medical Center LLC      6/30/2017      870        2099 
PST SERVICES LLC                 Camelback 83rd Medical Center LLC           6/30/2017      871        2099 
PST SERVICES LLC                 Brushy Creek Medical Center LLC             6/30/2017      872        2099 
PST SERVICES LLC                 Broad Wagoner Medical Center LLC            6/30/2017      873        2099 
PST SERVICES LLC                 ECC Management, LLC                         6/30/2017      874        2099 

     DOCS_SF:98396.1 13046/001
    Case 17-31432-sgj11 Doc 1439 Filed 12/17/18                 Entered 12/17/18 13:12:05        Page 5 of 6



                                                                                         DUPLICATE  SURVIVING 
        CLAIMANT                             DEBTOR NAME                   CLAIM DATE 
                                                                                         CLAIM NO.  CLAIM NO. 
PST SERVICES LLC                 East Riverside Medical Center LLC         6/30/2017      875        2099 
PST SERVICES LLC                 Eagles Nest Medical Center LLC            6/30/2017      876        2099 
PST SERVICES LLC                 East Pflugerville Medical Center LLC      6/30/2017      877        2099 
PST SERVICES LLC                 East Mesa Medical Center LLC              6/30/2017      878        2099 
PST SERVICES LLC                 Dublin Medical Center LLC                 6/30/2017      879        2099 
PST SERVICES LLC                 De Zavala Medical Center LLC              6/30/2017      880        2099 
PST SERVICES LLC                 Culebra‐Tezel Medical Center LLC          6/30/2017      881        2099 
PST SERVICES LLC                 Creekside Forest Medical Center LLC       6/30/2017      882        2099 
PST SERVICES LLC                 Four Points Medical Center LLC            6/30/2017      883        2099 
PST SERVICES LLC                 First Choice ER, LLC                      6/30/2017      884        2099 
PST SERVICES LLC.                FCER Management, LLC                      6/30/2017      885        2099 
PST SERVICES LLC                 League City Medical Center LLC            6/30/2017      886        2099 
PST SERVICES LLC                 Lakewood Forest Medical Center LLC        6/30/2017      887        2099 
PST SERVICES LLC                 La Porte Medical Center LLC               6/30/2017      888        2099 
PST SERVICES LLC                 Kuykendahl Medical Center LLC             6/30/2017      889        2099 
PST SERVICES LLC                 Kingwood Medical Center LLC               6/30/2017      890        2099 
PST SERVICES LLC                 Keller Medical Center LLC                 6/30/2017      891        2099 
PST SERVICES LLC                 Katy ER Center LLC                        6/30/2017      892        2099 
PST SERVICES LLC                 Houston FM 1960 Medical Center LLC        6/30/2017      893        2099 
PST SERVICES LLC                 Houston 9520 Jones Medical Center LLC     6/30/2017      894        2099 
PST SERVICES LLC                 Hilliard Medical Center LLC               6/30/2017      895        2099 
PST SERVICES LLC                 Helotes Medical Center LLC                6/30/2017      896        2099 
PST SERVICES LLC                 Hampden Tower Medical Center LLC          6/30/2017      897        2099 
PST SERVICES LLC                 Guadalupe River Medical Center LLC        6/30/2017      898        2099 
PST SERVICES LLC                 Greenville Stacy Medical Center LLC       6/30/2017      899        2099 
PST SERVICES LLC                 Goodyear Medical Center LLC               6/30/2017      900        2099 
PST SERVICES LLC                 Glendale Medical Center LLC               6/30/2017      901        2099 
PST SERVICES LLC                 Gleannloch Farms Medical Center LLC       6/30/2017      902        2099 
PST SERVICES LLC                 Gilbert Medical Center LLC                6/30/2017      903        2099 
PST SERVICES LLC                 Garland Centerville Medical Center LLC    6/30/2017      904        2099 
PST SERVICES LLC                 FTH Houston Partners LLC                  6/30/2017      905        2099 
PST SERVICES LLC                 Friendswood Medical Center LLC            6/30/2017      906        2099 
PST SERVICES LLC                 Ohio General ER LLC                       6/30/2017      907        2099 
PST SERVICES LLC                 Northwest Harris County Medical Center    6/30/2017      908        2099 
                                 LLC 
PST SERVICES LLC                 New Orleans East Medical Center LLC       6/30/2017      909          2099 
PST SERVICES LLC                 National Medical Professionals of Ohio    6/30/2017      910          2099 
                                 LLC 
PST SERVICES LLC                 National Medical Professionals of         6/30/2017      911          2099 
                                 Arizona LLC 



     DOCS_SF:98396.1 13046/001
    Case 17-31432-sgj11 Doc 1439 Filed 12/17/18                 Entered 12/17/18 13:12:05        Page 6 of 6



                                                                                         DUPLICATE  SURVIVING 
       CLAIMANT                              DEBTOR NAME                   CLAIM DATE 
                                                                                         CLAIM NO.  CLAIM NO. 
PST SERVICES LLC                 Mountain Park Ranch Medical Center        6/30/2017      912        2099 
                                 LLC 
PST SERVICES LLC                 Midlothian Medical Center LLC             6/30/2017      913          2099 
PST SERVICES LLC                 Mesa Tierra Medical Center LLC            6/30/2017      914          2099 
PST SERVICES LLC                 Medical Center of Spring Rayford          6/30/2017      915          2099 
                                 Richards LLC 
PST SERVICES LLC                 Medical Center of Crosby Lynchburg LLC    6/30/2017      916          2099 
PST SERVICES LLC                 Meadowbrook Heights Medical Center        6/30/2017      917          2099 
                                 LLC 
PST SERVICES LLC                 Marrero Medical Center LLC                6/30/2017      918          2099 
PST SERVICES LLC                 Louetta Medical Center LLC                6/30/2017      919          2099 
PST SERVICES LLC                 Litchfield Park Medical Center LLC        6/30/2017      920          2099 
PST SERVICES LLC                 Lewis Center Medical Center LLC           6/30/2017      921          2099 
PST SERVICES LLC                 Pflugerville Medical Center LLC           6/30/2017      923          2099 
PST SERVICES LLC                 Pearland Sunrise Medical Center LLC       6/30/2017      924          2099 
PST SERVICES LLC                 Pearland Parkway Medical Center LLC       6/30/2017      925          2099 
PST SERVICES LLC                 Pearland 518 Medical Center LLC           6/30/2017      926          2099 
PST SERVICES LLC                 OpFree, LLC                               6/30/2017      927          2099 
PST SERVICES LLC                 OpFree RE Investments, Ltd.               6/30/2017      928          2099 
PST SERVICES LLC                 Opfree Licensing LP                       6/30/2017      929          2099 
PST SERVICES LLC                 Ohio General Hospital LLC                 6/30/2017      930          2099 
PST SERVICES LLC                 Surprise Medical Center LLC               6/30/2017      931          2099 
PST SERVICES LLC                 Summerwood Medical Center LLC             6/30/2017      932          2099 
PST SERVICES LLC                 Sterling Ridge Medical Center LLC         6/30/2017      933          2099 
PST SERVICES LLC                 Sterling Ridge Medical Center II LLC      6/30/2017      934          2099 
PST SERVICES LLC                 SSH Medical Center LLC                    6/30/2017      935          2099 




     DOCS_SF:98396.1 13046/001
